COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00207-CR


DAMIAN GALVAN HERNANDEZ                                             APPELLANT
A/K/A DAMION GLAVAN
HERNANDEZ A/K/A DAMIAN
HERNANDEZ GALVAN

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR13-0075

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Damian Galvan Hernandez a/k/a Damion Glavan Hernandez

a/k/a Damian Hernandez Galvan filed his notice of appeal on May 22, 2014,

attempting to appeal from the trial court’s March 26, 2014 judgment of conviction;

he did not timely file a motion for new trial.    On May 27, 2014, we notified

      1
       See Tex. R. App. P. 47.4.
appellant of our concern that we lacked jurisdiction over the appeal because the

notice of appeal was not timely filed. See Tex. R. App. P. 25.2(b), 26.2(a). We

informed appellant that unless he or any party desiring to continue the appeal

filed with the court, on or before June 6, 2014, a response showing grounds for

continuing the appeal, the appeal could be dismissed for want of jurisdiction.

See Tex. R. App. P. 25.2, 44.3.

      Appellant filed a response and a late motion for new trial in this court on

June 9, 2014; his response does not show grounds for continuing the appeal,

and the late motion for new trial does not extend the time for filing his notice of

appeal.   See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)

(holding that if an appeal is not timely perfected, a court of appeals does not

obtain jurisdiction to address the appeal’s merits and may take no action other

than to dismiss the appeal).      Therefore, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).



                                                     PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 3, 2014




                                         2